Title: To George Washington from Patrick Henry, 18 January 1786
From: Henry, Patrick
To: Washington, George

 

Dear sir.
Richmond Jan. 18th 1786

Mr Oliver Pollock will have the Honor of delivering you this; & as he begs to be gratify’d in once seeing you, I take the Liberty of introducing him to you.
Mr Wm Ronald who is a Delegate of considerable Weight in the House, & who was one of the Veiwers of the Ground most proper for the Canal from Eliza. River to Albemarle Sound, was fully impressed with the Utility & Importance of the Scheme—And in order to save him & the other Friends of it some Trouble, a Bill for establishing it was drawn & put into his Hands. He introduced it, & it had two Readings & was committed early in the Session. The Wife of that Gentleman dying at the Time, he was absent for near two Months; during which the Business has been totally neglected, notwithstanding repeated Intimations of its high Importance. Mr Ronald is now just returned, but I fear too late to do any thing effectual; & probably the Appointment of a Commissioner to communicate with one from Carolina on the Subject, will be the utmost that can now be done.
More than one hundred Laws have been enacted at this Session, few of which can lay Claim to the public Regard so properly, as an Act on the Subject I allude to. What Pity that the three great Objects you mention, of internal Improvement, could not go on Hand in Hand to Completion! I beg Leave to assure you of the High Regard & Veneration with which I ever am dear sir your obedient humble Servant

P. Henry

